Citation Nr: 0823891	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  02-00 992A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a certificate of eligibility for financial 
assistance in the purchase of an automobile or other 
conveyance, and adaptive equipment therefor, or for adaptive 
equipment only.

2.  Entitlement to a certificate of eligibility for 
assistance in acquiring specially 
adapted housing or a special home adaptation grant.

3.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARINGS ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from January 1964 to 
January 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from January 2001 and January 2002 decisions by the 
RO.

The issues presently on appeal were previously before the 
Board in September 2003, November 2005, and February 2007.  
On each occasion, they were remanded for additional 
development.

This appeal has been advanced on the Board's docket pursuant 
to 38 U.S.C.A. § 7107(a)(2) and 38 C.F.R. § 20.900(c).


FINDINGS OF FACT

1.  The veteran is service connected for chronic low back 
syndrome, neurogenic bladder, and residuals of prostate 
cancer; he is not service connected for visual impairment or 
for any disability affecting the cervical spine or upper 
extremities.

2.  The veteran's does not have service-connected disability 
of either lower extremity that is so severe that he would be 
equally well served by an amputation stump with prosthesis; 
his disability is not manifested by extremely unfavorable 
complete ankylosis of the knee, complete ankylosis of two 
major joints of a lower extremity, shortening of a lower 
extremity, complete paralysis of the external popliteal 
nerve, or ankylosis of one or both knees or one or both hips.

3.  The veteran does not require the regular aid and 
attendance of another person as a result of service-connected 
disability.


CONCLUSIONS OF LAW

1.  The criteria for a certificate of eligibility for 
financial assistance in the purchase of an automobile or 
other conveyance, and adaptive equipment therefor, or for 
adaptive equipment only, have not been met.  38 U.S.C.A. 
§§ 5103, 5103A, 3901, 3902 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.350, 3.808, 4.45, 4.63 (2007); Notice 
and Assistance Requirements and Technical Correction, 73 Fed. 
Reg. 23,353 (Apr. 30, 2008) (to be codified at 38 C.F.R. 
§ 3.159).

2.  The criteria for a certificate of eligibility for 
assistance in acquiring specially 
adapted housing or a special home adaptation grant have not 
been met.  38 U.S.C.A. §§ 2101, 5103, 5103A (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 3.350, 3.809, 3.809a, 4.45, 
4.63 (2007); Notice and Assistance Requirements and Technical 
Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be 
codified at 38 C.F.R. § 3.159).

3.  The criteria for an award of special monthly compensation 
based on the need for regular aid and attendance have not 
been met.  38 U.S.C.A. §§ 1114, 5103, 5103A (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 3.350, 3.352 (2007); Notice 
and Assistance Requirements and Technical Correction, 73 Fed. 
Reg. 23,353 (Apr. 30, 2008) (to be codified at 38 C.F.R. 
§ 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks to establish eligibility for assistance in 
acquiring specially 
adapted housing or a special home adaptation grant and in the 
purchase of an automobile or other conveyance, and adaptive 
equipment therefor, or for adaptive equipment only.  He also 
seeks to establish entitlement to special monthly 
compensation based on the need for regular aid and 
attendance.  He says that he is confined to a wheelchair and 
needs assistance with activities of daily living.

I.  Preliminary Considerations

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004).  See also Notice and Assistance Requirements 
and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) 
(to be codified at 38 C.F.R. § 3.159) (removing the prior 
requirement that VA ask the claimant to provide any pertinent 
evidence in his possession). Ordinarily, notice with respect 
to each of these elements must be provided to the claimant 
prior to the initial unfavorable decision by the agency of 
original jurisdiction (AOJ).  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

In the present case, the Board finds that VA has satisfied 
its duty to notify.  By way of VCAA notice letters sent to 
the veteran in March 2002, January 2004, November 2006, and 
February 2007, the AOJ informed the veteran of the 
information and evidence required to substantiate his claims 
and of his and VA's respective duties for obtaining the 
information and evidence.  He was also informed of the manner 
in which effective dates are assigned for awards of 
disability compensation.  See, e.g., Dingess, supra.  
Although the totality of the required notice was not provided 
until after the veteran's claims were initially adjudicated, 
the claims have since been re-adjudicated, to include in a 
February 2008 supplemental statement of the case, thereby 
correcting any defect in the timing of the notice.  See, 
e.g., Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
No further corrective action is necessary.

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2007).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The veteran has been examined on 
multiple occasions.  His service medical records have been 
obtained, as have records of post-service treatment, and he 
has not identified and/or provided releases for any other 
evidence that needs to be procured.  No further development 
action is required.

II.  The Merits of the Veteran's Appeal

A.  Entitlement to a Certificate of Eligibility for Financial 
Assistance in
the Purchase of an Automobile or other Conveyance, and 
Adaptive
Equipment Therefor, or for Adaptive Equipment Only

VA may provide, or assist in providing, an "eligible 
person" with an automobile or other conveyance, and 
necessary adaptive equipment therefor.  38 U.S.C.A. 
§ 3902(a), (b) (West 2002 & Supp. 2007).  A veteran is 
considered an "eligible person" if he is entitled to 
compensation for any of the following disabilities, if such 
disability is the result of an injury incurred or disease 
contracted in or aggravated by active military, naval, or air 
service, or if he is entitled to compensation for any of the 
following disabilities under the provisions of 38 U.S.C.A. 
§ 1151:

	(1)  The loss or permanent loss of use of one 
or both feet;

	(2)  The loss or permanent loss of use of one 
or both hands;

	(3)  The permanent impairment of vision of 
both eyes of the following status: central 
visual acuity of 20/200 or less in the better 
eye, with corrective glasses, or central 
visual acuity of more than 20/200 if there is 
a field defect in which the peripheral field 
has contracted to such an extent that the 
widest diameter of visual field subtends an 
angular distance no greater than twenty 
degrees in the better eye.

38 U.S.C.A. § 3901(1)(A) (West 2002); 38 U.S.C.A. § 1151 
(West Supp. 2007).  See also 38 C.F.R. § 3.808(b)(1) (2007) 
(to the same effect).  A veteran who does not qualify as an 
"eligible person" under the foregoing criteria may 
nevertheless be entitled to adaptive equipment if he is 
entitled to VA compensation for ankylosis of one or both 
knees, or one or both hips, and adaptive equipment is deemed 
necessary for the veteran's licensure and safe operation of a 
vehicle.  38 U.S.C.A. § 3902(b)(2) (West 2002); 38 C.F.R. 
§ 3.808(b)(4) (2007).

Under VA laws and regulations, loss of use of the foot is 
held to exist when no effective function remains other than 
that which would be equally served by an amputation stump at 
the site of election with use of a suitable prosthetic 
appliance.  38 C.F.R. §§ 3.350(a)(2), 4.63 (2007).  The 
determination is made on the basis of the actual remaining 
function and whether the acts of balance, propulsion, etc., 
could be accomplished equally well by an amputation stump 
with prosthesis.  Where there exists extremely unfavorable 
complete ankylosis of the knee, or complete ankylosis of two 
major joints of an extremity, or there is a shortening of the 
lower extremity of 3.5 inches (8.9 centimeters) or more, loss 
of use of the foot will be conceded.  See also 38 C.F.R. 
§ 4.45 (2007) (identifying the "major joints" of the lower 
extremity).  Similarly, complete paralysis of the external 
popliteal nerve (common peroneal) and consequent foot drop, 
accompanied by characteristic organic changes, including 
trophic and circulatory disturbances and other concomitants 
confirmatory of complete paralysis of the nerve, will also be 
deemed to constitute loss of use of the foot.  38 C.F.R. 
§§ 3.350(a)(2), 4.63 (2007).

In the present case, the record shows that the veteran is 
service connected for chronic low back syndrome, neurogenic 
bladder, and residuals of prostate cancer.  There is some 
evidence in the record to suggest the veteran has serious 
impairment in the functioning of the lower extremities due to 
service-connected low back disability.  On VA examination in 
September 1998, for example, it was noted in one part of the 
examination report that the veteran exhibited "giveaway 
weakness" in his lower extremities and that he could barely 
elevate his feet against gravity.  Similarly, on VA 
evaluation in August 2000, he was noted to have a "markedly 
abnormal examination," with severely diminished balance and 
coordination, an absent left ankle jerk, a jerking gait with 
a left foot slap, and decreased leg strength.  It was noted 
that he was not able to bear weight on his lower extremities 
when he was examined in May 2002, and in November 2003 he was 
described as having severe weakness in the left lower 
extremity.

However, there is also evidence in the record that calls 
these findings into question.  At the time of the September 
1998 examination, for example, it was noted that the 
veteran's apparent weakness was not confirmed when he arose 
independently, and that he exhibited loss of sensation that 
was "non-anatomic."  Another examiner opined at that time 
that there were "severe inconsistencies between subjective 
and objective findings," and a subsequent examiner opined in 
October 2000 that the veteran had fairly good muscle tone in 
the lower extremities, with no evidence of fasciculation or 
atrophy; that there were "strong inconsistencies between 
subjective and objective findings"; and that the claimed 
loss of use of his left foot was not related to his service-
connected low back syndrome.

In January 2001, the veteran was found to have at 3/5 or 4/5 
strength in the left lower extremity, with 5/5 strength in 
the right lower extremity and reflexes that were +2 and 
symmetric.  In September 2001, it was noted that muscle 
strength appeared to be 4-/5 throughout, although it was 
difficult to assess due to "poor effort."  In November 
2002, it was noted that "his chronic complaints of pain are 
far in excess of what one would expect from . . . x-ray 
findings."  On examinations in April and August 2003, it was 
noted that he had normal bulk and tone, 5-/5 to 5/5 strength 
"with variable effort and giveaway weakness," 2+ reflexes 
with downgoing toes, and no atrophy or contracture, and that 
his subjective complaints were "out of proportion to 
objective findings."  In addition, on examination in 
February 2005, it was noted that he was able to walk a short 
distance with a slow but otherwise normal gait without using 
a cane, crutches, or a walker.

As a result of apparent conflicts in the evidence, the Board 
remanded this case in order to obtain a medical opinion as to 
whether the service-connected disabilities of the veteran's 
low back, bladder, and prostate-considered alone, and 
without respect to any other, non-service-connected 
conditions-had caused the veteran to lose the use of his 
lower extremities.  The veteran was examined in June 2007.  
Although the examiner found that the veteran had impairment 
of strength in the left leg that necessitated the regular use 
of a cane or wheelchair, he nevertheless concluded-based on 
his examination of the veteran and a review of the extensive 
claims file-that the veteran's service-connected 
disabilities had not caused him to lose the use of his lower 
extremities such that he would be equally well served by an 
amputation stump below the knee with prosthetic appliance.

Following a thorough review of the record in this case, and 
the applicable laws and regulations, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for a certificate of eligibility for financial assistance in 
the purchase of an automobile or other conveyance, and 
adaptive equipment therefor, or for adaptive equipment only.  
Although, as noted above, the record contains some evidence 
to suggest that the veteran has serious impairment of 
functioning of one or both of his lower extremities, the 
totality of the evidence, including the specific and 
probative opinion from the February 2007 VA examiner, 
demonstrates that the veteran does not have "loss of use" 
of either foot, as that term is defined by VA regulation.  
None of the evidence shows that the veteran's service-
connected disability is manifested by extremely unfavorable 
complete ankylosis of the knee, complete ankylosis of two 
major joints, shortening of a lower extremity, or complete 
paralysis of the external popliteal nerve.  Nor is his 
disability shown to be manifested by ankylosis of one or both 
knees or one or both hips.  Accordingly, and because he is 
not service connected for visual impairment, or for any 
disability affecting the upper extremities, it is the Board's 
conclusion that the greater weight of the evidence is against 
the claim, and that the claim must be denied.

B.  Entitlement to a Certificate of Eligibility for 
Assistance in Acquiring 
Specially Adapted Housing or a Special Home Adaptation Grant

VA may assist a disabled veteran "in acquiring a suitable 
housing unit with special fixtures or movable facilities made 
necessary by the nature of the veteran's disability, and 
necessary land therefor."  38 U.S.C.A. § 2101(a) (West 2002 
& Supp. 2007).  However, such assistance may be provided only 
in instances where the veteran is entitled to compensation 
for permanent and total service-connected disability:

	(1) due to the loss, or loss of use, of both 
lower extremities, such as to preclude 
locomotion without the aid of braces, 
crutches, canes, or a wheelchair, or

	(2) due to (a) blindness in both eyes, having 
only light perception, plus (b) loss or loss 
of use of one lower extremity, or

	(3) due to the loss or loss of use of one 
lower extremity together with (a) residuals 
of organic disease or injury, or (b) the loss 
or loss of use of one upper extremity, which 
so affect the functions of balance or 
propulsion as to preclude locomotion without 
the aid of braces, crutches, canes, or a 
wheelchair, or

(4) due to the loss, or loss of use, of both 
upper extremities such as to preclude use of 
the arms at or above the elbows.

Id.  Under the applicable regulation, locomotion is deemed 
"precluded" where there is a necessity for regular and 
constant use of a wheelchair, braces, crutches, or canes as a 
normal mode of locomotion, even though occasional locomotion 
by other methods may be possible.  38 C.F.R. § 3.809(d) 
(2007).

A veteran who is not entitled to assistance under § 2101(a) 
may nevertheless be entitled to assistance in acquiring 
adaptations to his existing residence, or in acquiring 
another residence already adapted with special features.  See 
38 U.S.C.A. § 2101(b) (West 2002 & Supp. 2007).  However, 
such assistance may be provided only in instances where the 
veteran is entitled to compensation for permanent and total 
service-connected disability which:

(1) is due to blindness in both eyes with 
5/200 visual acuity or less, or

(2) includes the anatomical loss or loss of 
use of both hands.

Id.  See also 38 C.F.R. § 3.809a (2007) (to the same effect).

In the present case, the Board finds that the preponderance 
of the evidence is against the veteran's claim for a 
certificate of eligibility for assistance in acquiring 
specially adapted housing or a special home adaptation grant.  
As noted previously, the totality of the evidence 
demonstrates that the veteran does not have "loss of use" 
of either lower extremity, as that term is defined by VA 
regulation.  See discussion, supra, Part II.A.  Accordingly, 
and because he is not service connected for visual impairment 
or for any disability affecting the upper extremities, it is 
the Board's conclusion that the greater weight of the 
evidence is against the claim, and that the claim must be 
denied.



C.  Entitlement to Special Monthly Compensation Based
on the Need for Regular Aid and Attendance.

A higher level of compensation is payable to eligible 
veterans who, by reason of service-connected disability, are 
so helpless as to require the regular aid and attendance of 
another person.  See 38 U.S.C.A. § 1114(l) (West 2002 & Supp. 
2007); 38 C.F.R. § 3.350(b) (2007).  The following criteria 
are accorded consideration in determining the need for aid 
and attendance:

	(1)  the inability of the veteran to dress or 
undress himself, or to keep himself 
ordinarily clean and presentable;

	(2)  the frequent need of adjustment of any 
special prosthetic or orthopedic appliances 
which by reason of the particular disability 
cannot be done without aid;

	(3)  the inability of the veteran to feed 
himself through loss of coordination of his 
upper extremities or through extreme 
weakness;

	(4)  the inability of the veteran to attend 
to the wants of nature; or

	(5)  the presence of incapacity, either 
physical or mental, which requires care or 
assistance on a regular basis to protect the 
veteran from hazards or dangers incident to 
his daily environment.

See 38 C.F.R. § 3.352(a) (2007).

Under applicable regulations, "bedridden" will be a proper 
basis for the determination, and is defined as that condition 
which, through its essential character, actually requires 
that the veteran remain in bed.  It is not required that all 
of the disabling conditions enumerated above be found to 
exist before a favorable rating may be made.  Rather, the 
particular personal functions which the veteran is unable to 
perform are to be considered in connection with his condition 
as a whole.  It is only necessary that the evidence establish 
that the claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  
Determinations that the veteran is so helpless as to be in 
need of regular aid and attendance must be based on the 
actual requirement of personal assistance from others.  Id.

In the present case, the veteran has made statements to the 
effect that he requires assistance with activities of daily 
living, such as dressing, grooming, bathing, and toileting.  
The evidence of record in February 2007, including the 
results of examinations conducted in August 2001, May 2003, 
August 2003, and February 2005, confirmed that he had 
difficulties dressing himself (e.g., buttoning clothes, tying 
shoes) and that he required assistance in using a catheter.  
However, it appeared from the reports of the relevant 
examinations, and the other evidence of record, that his 
difficulties in those areas might be attributable to non-
service-connected disabilities affecting his neck, left 
shoulder, and arms (i.e., spondylosis/degenerative joint 
disease of the cervical spine and carpal tunnel syndrome).  
None of the evidence clearly indicated whether the service-
connected disabilities of his low back, bladder, and 
prostate-considered alone, and without respect to any other, 
non-service-connected conditions-gave rise to the need for 
regular aid and attendance.

Because the evidence was inadequate for purposes of 
adjudicating the claim, the Board remanded the case for a new 
examination.  That examination was conducted in June 2007.  
Following an evaluation of the veteran, and review of the 
extensive claims file, the examiner specifically opined that 
the veteran's service-connected disabilities-considered 
alone, and without respect to any other, non-service-
connected disabilities-did not prevent the veteran from 
dressing or undressing himself; did not prevent him from 
keeping himself ordinarily clean and presentable; did not 
result in the need of adjustment of any special prosthetic or 
orthopedic appliances which by reason of the particular 
disability or disabilities could not be done without aid; did 
not prevent him from attending to the wants of nature; and 
did not cause him to require care and assistance on a regular 
basis to protect him from hazards or dangers of his daily 
environment.

Following a review of the record in this case, and the 
applicable laws and regulations, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for special monthly compensation based on the need for 
regular aid and attendance.  Although the veteran maintains 
that he requires the regular aid and attendance of another 
person as a result of service-connected impairments, the June 
2007 VA examiner concluded otherwise, based on a review of 
the veteran's extensive history.  In view of the examiner's 
medical training, and his lack of pecuniary interest in the 
outcome of this matter, the Board finds the examiner's 
opinion the more probative piece of evidence on the question.  
Accordingly, and because the June 2007 opinion is the only 
medical opinion of record that clearly addresses the effects 
of the veteran's service-connected disabilities alone, it is 
the Board's conclusion that the greater weight of the 
evidence is against the claim, and that the claim must be 
denied.


ORDER

The appeal is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


